453 F.2d 1378
UNITED STATES of America, Plaintiff and Appellee,v.Frank Howard BLUM, Defendant and Appellant.
No. 71-2011.
United States Court of Appeals,Ninth Circuit.
Feb. 9, 1972.

Ron Bain (argued), Los Angeles, Cal., for defendant-appellant.
David P. Curnow, Asst. U. S. Atty.  (argued), Robert L. Meyer, U. S. Atty., Eric A. Nobles, Chief, Crim. Division, Los Angeles, Cal., for plaintiff-appellee.
Before CHAMBERS, CARTER and CHOY, Circuit Judges.
PER CURIAM:


1
The appeal from the order entered on a post conviction hearing is affirmed.  The hearing was required by this court 432 F.2d 250 on the authority of Jackson v. Denno, 378 U.S. 368, 84 S. Ct. 1774, 12 L. Ed. 2d 908 (1964).


2
We find that the defendant's confession (or admissions) was properly admitted in evidence and the co-defendant's stipulated testimony was properly received.